Citation Nr: 1102253	
Decision Date: 01/20/11    Archive Date: 01/26/11	

DOCKET NO.  07-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic heart 
disorder, claimed as inflammation of the cardiac sac, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for neurally mediated 
hypotension, to include as due to an undiagnosed illness.  

4.  Entitlement to an increased rating for irritable bowel 
syndrome, evaluated as noncompensably disabling prior to August 
31, 2004, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1981, 
and from December 1983 to November 2001, with service in the 
Southwest Asia Theater of Operations from September 1990 to April 
1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In correspondence of January 2008 the Veteran's accredited 
representative indicated that the Veteran wished to withdraw his 
appeal regarding the issue of an increased evaluation for 
service-connected irritable bowel syndrome.  Accordingly, that 
issue will be dismissed.

Finally, for reasons which will become apparent, the appeal as to 
the issue of service connection for neurally mediated hypotension 
will be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further action 
is required on your part.  


FINDINGS OF FACT

1.  In correspondence of January 2008, the Veteran's accredited 
representative requested withdrawal of the issue of an increased 
evaluation for service-connected irritable bowel syndrome.

2.  Chronic fatigue syndrome is not shown to have been present in 
service, or at any time thereafter, nor is it the result of any 
incident or incidents of the Veteran's periods of active military 
service, or a manifestation of an undiagnosed illness resulting 
from service in the Persian Gulf.  

3.  A chronic heart disorder, claimed as inflammation of the 
cardiac sac, is not shown to have been present in service, or at 
any time thereafter, nor is it the result of any incident or 
incidents of the Veteran's periods of active military service, or 
a manifestation of an undiagnosed illness resulting from service 
in the Persian Gulf.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of an increased evaluation for service-
connected irritable bowel syndrome have been met.  38 U.S.C.A. 
§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2010).

2.  Chronic fatigue syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  A chronic heart disorder, claimed as inflammation of the 
cardiac sac, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1117, 1131 (West 
2002); 38 C.F.R. § 38 C.F.R. § 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2010), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 38 C.F.R. § 20.202, 20.204(b) (2010).  
Except for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).  

In the present case, in correspondence of January 2008, the 
Veteran's accredited representative withdrew from consideration 
the issue of an increased evaluation for service-connected 
irritable bowel syndrome.  As the Veteran (through his accredited 
representative) has withdrawn his appeal as to that issue, there 
remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal on that issue, and it is dismissed without 
prejudice.  

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in turns of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September 2004, November 2004, and August 2005.  In that 
correspondence, VA informed the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.



To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
such error was nonprejudicial, in that it did not affect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting from 
error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, as well as service 
treatment records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  Rather 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claims, and what 
the evidence in the claims file shows, or fails to show, with 
respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

The Veteran in this case seeks service connection for chronic 
fatigue syndrome, as well as for a chronic heart disorder, 
claimed as inflammation of the cardiac sac.  In pertinent part, 
it is contended that both of those disabilities had their origin 
as the result of the Veteran's exposure to oil well smoke, 
paint/solvents, and/or chemical agents during his period of 
service in the Persian Gulf.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2010).

In order to establish service connection for a claimed 
disability, there must be competent evidence of that disability; 
medical, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to applicable law and application, VA has authorized the 
payment of compensation to any Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability, if the 
disability becomes manifest during service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a degree 
of disability of 10 percent or more prior to December 31, 2011.  
Compensation is payable under these provisions if, by history, 
physical examination, and laboratory test, the disability cannot 
be attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from an 
undiagnosed illness; or a medically unexplained chronic multi-
symptom illness that is defined by a cluster of signs or 
symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  

Objective indications of a "qualifying chronic disability," 
include both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other common 
nonmedical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing for 
six months or more, or a disability that exhibits intermittent 
episodes of improvement and worsening over a 6-month period.  
Signs or symptoms which may be manifestations of an undiagnosed 
or medically unexplained chronic multi-symptom illness include, 
but are not limited to:  (1) fatigue; (2) signs or symptoms 
involving the skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  Compensation is not payable under these provisions if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia Theater of 
Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2010).

In the present case, service treatment records are negative for 
chronic fatigue syndrome or any chronic heart disorder, including 
inflammation of the cardiac sac.  While on various occasions 
during the Veteran's period of active military service, there was 
noted the presence of sinus bradycardia and/or sinus arrhythmia, 
in October 1998, and once again in November 2000, an exercise 
tolerance test was entirely within normal limits.  Cardiac 
fluoroscopy conducted on those occasions showed no evidence of 
cardiac calcification.  Nor were any pertinent diagnoses noted.  
Significantly, at the time of a VA general medical examination in 
September 2001, just prior to separation, the Veteran voiced no 
complaints of either fatigue or heart problems.  Cardiovascular 
examination showed a normal sinus rhythm without murmur and 
normal blood pressure, with a point of maximum intensity at the 
left fifth intercostal space.  Once again, no pertinent diagnoses 
were noted.

The Board observes that, while at the time of a VA Persian Gulf 
Protocol examination in January 2005, the Veteran complained of 
an abnormal sleep pattern, he indicated to the examiner that he 
"had sufficient sleep," and denied the presence of either 
nightmares or flashbacks.  A physical examination of the 
Veteran's cardiovascular system conducted at that time showed a 
regular sinus rhythm without murmur, gallop, or bruit in the 
context of normal pedal pulses.  Neurologic examination showed 
symmetrical active deep tendon reflexes, with a normal sensory 
evaluation, normal vibratory sense, normal pinprick sensitivity, 
and normal muscle strength.

At the time of a subsequent VA Persian Gulf Protocol examination 
in March 2005, the examiner indicated that he had "completely 
reviewed" all of the material in the Veteran's medical records, 
as well as the results of a previous Persian Gulf War examination 
which he had conducted in January of 2005.  According to the 
examiner, review of the Veteran's claims folder showed a normal 
treadmill test in 1998, and while it was unclear why that test 
had been done, the Veteran's electrocardiographic results were 
within normal limits.  Significantly, when examined in January, 
the Veteran had an entirely normal blood hemogram.  TSH was 
similarly normal, as were folate and Vitamin B12 levels, and a 
urinalysis.  Significantly, following that examination, no 
pertinent diagnoses were noted.  Moreover, in an addendum to that 
examination dated in late May 2005, it was noted that the Veteran 
had undergone psychometric and mental status evaluations, both of 
which were normal.  Noted at the time was that the Veteran had a 
"very responsible and demanding job load," and that he was 
performing well "despite major demands."  

The Veteran argues that he currently suffers from chronic fatigue 
syndrome, as well as an inflammation of the cardiac sac, both of 
which are the result of exposure to, and/or undiagnosed illnesses 
resulting from exposure to, various substances during his period 
of service in the Persian Gulf War.  However, at present, there 
exists no persuasive evidence that the Veteran does, in fact, 
suffer from chronic fatigue syndrome or inflammation of the 
cardiac sac, including as due to an undiagnosed illness.  In 
fact, the record is devoid of any evidence whatsoever of chronic 
fatigue syndrome or inflammation of the area surrounding the area 
of the Veteran's heart.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, and as noted above, the Veteran has attributed all 
of the disabilities at issue to exposure to various agents during 
his service in the Persian Gulf War.  However, copious service 
treatment records show no evidence of any complaints of fatigue 
or tiredness, or any sleep disturbance.  Despite an in-depth 
evaluation of the Veteran's cardiovascular system, including 
multiple exercise tolerance tests and cardiac fluoroscopy, there 
exists no evidence that, at any time during the Veteran's period 
of active military service, he received either a diagnosis of or 
treatment for a heart disorder.  Significantly, since the time of 
the Veteran's discharge from service, his cardiovascular system 
has been described as displaying a regular sinus rhythm, without 
murmur, gallop, or bruit, in the context of normal pedal pulses.  
Moreover, despite the Veteran's various descriptions of sleep 
problems, he has, by his own admission, been able to get 
"sufficient sleep."

The Board acknowledges the Veteran's statements regarding the 
origin of his claimed disabilities.  However, the Board rejects 
the Veteran's assertions to the extent that he seeks to 
etiologically relate his claimed disabilities to various 
inservice incidents, or to an undiagnosed illness.  The Veteran's 
statements and history, it should be noted, when weighed against 
the objective evidence of record, are neither credible, nor of 
particular probative value.  Significantly, the Veteran as a 
layperson, is not competent to create the requisite causal nexus 
for his claimed disabilities.  Rather, evidence which requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training or education, 
none of which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's claimed chronic fatigue syndrome or 
inflammation of the cardiac sac with any incident or incidents of 
his period of active military service, or with an undiagnosed 
illness.  Accordingly, service connection for those disabilities 
must be denied.  

ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for a chronic heart disorder, claimed as 
inflammation of the cardiac sac, is denied.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for neurally mediated hypotension, to include as due 
to an undiagnosed illness.  However, a review of the record 
raises some question as to the exact nature and etiology of that 
particular disability.

In that regard, a review of service treatment records shows no 
evidence of neurally mediated hypotension.  However, in 
correspondence of early October 2004, a private physician at the 
Johns Hopkins University School of Medicine indicated that he had 
examined the Veteran in October of 2002 "as part of a study of 
persistent symptoms in Veterans of the Persian Gulf War."  
Significantly, that would have placed the Veteran's evaluation at 
a point in time within the first year following his discharge 
from service.  Moreover, the fact that the Veteran was examined 
in October 2002 by a specialist at Johns Hopkin's University 
would appear to indicate that, prior to that time, he had been 
treated and/or evaluated by another physician or physicians, for 
the claimed disability.  Significantly, following evaluation by 
the specialist at Johns Hopkins University, the Veteran received 
a diagnosis of neurally mediated hypotension.

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's claim for service connection for 
neurally mediated hypotension.  Accordingly, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran, 
with a request that he provide any 
information he might have regarding 
evaluation and/or treatment for neurally 
mediated hypotension (or symptoms arguably 
related thereto) prior to his evaluation at 
Johns Hopkins University on October 11, 
2002.  Following receipt of that 
information, the RO/AMC should contact the 
appropriate individuals and/or facilities 
with a request that they provide copies of 
any and all records of diagnosis and/or 
treatment of the Veteran for neurally 
mediated hypotension (or symptoms arguably 
related thereto) prior to his examination 
on October 11, 2002.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
November 2007, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  
Once again, the Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain record 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
neurally mediated hypotension, to include 
as due to an undiagnosed illness.  Should 
the benefit sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claim for benefits since the issuance of 
the most recent SSOC in January 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


